[Cite as Tax Ease Ohio, L.L.C. v. Lucas, 2018-Ohio-3075.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 TAX EASE OHIO, LLC                                   :
                                                      :
         Plaintiff-Appellee                           :     Appellate Case No. 27836
                                                      :
 v.                                                   :     Trial Court Case No. 2016-CV-103
                                                      :
 JESSE R. LUCAS, et al.                               :     (Civil Appeal from
                                                      :     Common Pleas Court)
         Defendant-Appellant                          :
                                                      :

                                              ...........

                                              OPINION

                            Rendered on the 3rd day of August, 2018.

                                              ...........

DANIEL A. FRIEDLANDER, Atty. Reg. No. 0011909, 323 West Lakeside Avenue, Suite
200, Cleveland, Ohio 44113
      Attorney for Plaintiff-Appellee

JESSE R. LUCAS, 1822 Gummer Avenue, Dayton, Ohio 45403
     Defendant-Appellant-Pro Se

                                            .............




WELBAUM, P.J.
                                                                                          -2-




       {¶ 1} Defendant-appellant, Jesse R. Lucas, appeals pro se from a judgment of the

Montgomery County Court of Common Pleas ordering the forfeiture of real property to

plaintiff-appellee, Tax Ease Ohio, LLC (“Tax Ease”), pursuant to R.C. 5721.40. For the

reasons outlined below, the judgment of the trial court will be affirmed.

       {¶ 2} On January 8, 2016, Tax Ease filed a complaint for foreclosure of real

property located at 1822 Gummer Avenue in Dayton, Ohio. The property owner, Lucas,

was personally served with the complaint on January 16, 2016. Lucas, however, failed

to file a responsive pleading and failed to respond to a subsequent motion for default

judgment filed by Tax Ease on February 29, 2016. As a result, on March 4, 2016, the

trial court issued a judgment entry ordering the foreclosure of the property.

       {¶ 3} After the order of foreclosure, two attempts were made to sell the property at

a Sheriff’s sale, but the property went “unsold for want of bidders.” As a result, Tax Ease

filed a motion for forfeiture pursuant to R.C. 5721.40, to which Lucas did not file a

response. On November 28, 2017, the trial court issued a judgment entry ordering the

property be forfeited to Tax Ease. Approximately a month later, on December 19, 2017,

Lucas filed a timely notice of appeal from the forfeiture order.

       {¶ 4} In support of his appeal, Lucas filed a casual three-paragraph document that

fails to conform in nearly every respect with the requirements for appellate brief writing in

App.R. 16(A). Namely, Lucas failed to set forth any assignment of error for our review

as required by App.R. 16(A)(3). While this court may disregard Lucas’s purported brief

for its failure to comply with the basic procedural requirements of App.R. 16(A), Holfinger

v. Stonespring/Carespring, L.L.C., 2d Dist. Montgomery No. 27091, 2016-Ohio-7982,
                                                                                           -3-


¶ 27-28, we will nevertheless briefly comment on Lucas’s arguments.

       {¶ 5} Lucas claims that the forfeiture order should be reversed for several reasons.

The first is that he lost his job and was unable to pay the real estate taxes on his property.

Lucas also claims that he tried to make payment arrangements with Tax Ease, but “they

were never attainable amounts.” As a result, Lucas contends that the forfeiture order

should be overturned due to his financial instability and his inability to meet the standard

payment arrangements, which Lucas requests more time to satisfy.

       {¶ 6} Lucas’s arguments lack merit for several reasons. First, his arguments do

not constitute a defense to the failure to pay taxes. Hall v. Maynard, 10th Dist. Franklin

No. 93APE09-1258, 1994 WL 49790, *1-2 (Feb. 15 1994) (taxes must be paid even when

the property owner does not receive a tax bill). Second, Lucas’s arguments refer to

matters outside the record, which this court may not consider. See Tax Ease Ohio, LLC

v. Jones, 2d Dist. Montgomery No. 27687, 2017-Ohio-9053, ¶ 5 (court unable to consider

appellant’s arguments regarding the tax assessment on her property or her conversations

with Tax Ease because neither of these issues were set forth in the record before the

court). Finally, Lucas failed to raise his arguments before the trial court, as the instant

appeal is the first time Lucas made an appearance in the matter. “It is settled law that

issues raised for the first time on appeal and not having been raised in the trial court are

not properly before this court and will not be addressed.” State v. Schneider, 2d Dist.

Greene No. 95-CA-18, 1995 WL 737910, *1 (Dec. 13, 1995), citing State v. Coleman, 37
Ohio St. 3d 286, 294, 525 N.E.2d 792 (1988). (Other citation omitted.)

       {¶ 7} For the foregoing reasons, the judgment of the trial court is affirmed.

                                      .............
                                     -4-




FROELICH, J. and HALL, J., concur.



Copies mailed to:

Daniel A. Friedlander
Jesse R. Lucas
Federal Home Loan Mortgage Corp.
Montgomery County Treasurer
State of Ohio Dept. of Taxation
Hon. Timothy N. O’Connell